Citation Nr: 0407737	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  99-22 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
head injury.

2.  Entitlement to service connection for a left heel injury, 
claimed as a foot injury.

3.  Entitlement to service connection for residuals of a head 
laceration to include an eye disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to January 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
No. Little Rock, Arkansas Regional Office (RO), of the 
Department of Veterans Affairs (VA).

This matter was previously before the Board in September 
2003, at which time, the Board granted service connection for 
multiple disorders.  The remaining issues, as noted on the 
title page, were the subject of a remand.  


REMAND

In December 2003, the veteran requested a hearing in this 
matter before a Veterans Law Judge sitting at the RO.  In 
view of the pending hearing request in this matter, the Board 
must remand the case to ensure that the veteran is afforded 
all due process of law.  Accordingly, this case is REMANDED 
for the following development:

The RO should schedule the veteran for a 
Travel Board Hearing in accordance with 
applicable procedures. The veteran and his 
representative should be provided with notice 
as to the time and place to report for said 
hearing.



Thereafter the case should be returned to the Board for 
further appellate consideration.  The purpose of this remand 
is to ensure due process of law.  By this remand, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition of this case. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



